FOIA CONFIDENTIAL TREATMENT OF LIMITED PORTIONS REQUESTED BY LSB INDUSTRIES, INC. UNDER 17 C.F.R. SECTION 200.83 January 22, 2008 Ms. Nudrat Salik Division of Corporation Finance U. S. Securities and Exchange Commission Washington, D.C. 20549-7010 Re:LSB Industries, Inc. Form 10-K/A for the fiscal year ended December 31, 2006, filed July 18, 2007 Form 10-K for the fiscal year ended December 31, 2006, filed March 27, 2007 Form 10-Q for the period ended September 30, 2007, filed November 5, 2007 File No. 1-7677 Dear Ms. Salik: This letter responds to the comment letter dated December 18, 2007 from the U.S. Securities and Exchange Commission (the “Commission”), as referenced above. We have repeated your comments and provided our response immediately under the heading “Company Response” or in a referenced exhibit to this letter. Where appropriate, we have provided in our response what the revisions will look like in future filings. To assist you in your review of our response, we have italicized our responses where they represent changes to previously filed disclosures Based on general comment number 1, any revisions or changes noted by our responses to your comments relating to our filings identified above will be made in future filings. FORM 10-K/A#1 FOR THE YEAR ENDED DECEMBER 31, 2006 General Comment Number 1: Where a comment below requests additional disclosures or other revision to be made, please show us in your supplemental response what the revisions will look like. These revisions should be included in your future filings. Company Response The following responses have been prepared in accordance with this comment. Where revisions to disclosures have been requested, revisions will be included in our future filings. Confidential Treatment Requested by LSB Industries, Inc. 1 Financial Statements Note 3. Summary of Significant Accounting Policies Accrued Insurance Liabilities, page F-16 Comment Number 2: Please disclose the levels of excess loss coverage by type of risk self-insured. Company Response Following is our proposed revised footnote to disclose the levels of excess loss coverage by type of risk self-insured. Accrued Insurance Liabilities - We are self-insured up to certain limits for group health, workers’ compensation and general liability claims. Above these limits, we have commercial insurance coverage for our contractual exposure on group health claims and statutory limits under workers’ compensation obligations. We also carry excess umbrella insurance of $50 million for most general liability risks excluding environmental risks. We have a separate $30 million insurance policy covering pollution liability at our El Dorado and Cherokee Facilities. Our accrued insurance liabilities are based on estimates of the self-insured portions of the claims, which include the incurred claims amounts plus estimates of future claims development calculated by applying our historical claims development factors to our incurred claims amounts. We also consider the reserves established by our insurance adjustors and/or estimates provided by attorneys handling the claims, if any. In addition, our accrued insurance liabilities include estimates of incurred, but not reported, claims and other insurance-related costs. At December 31, 2006 and 2005, our claims liabilities were $1,646,000 and $1,426,000, respectively, which are included in accrued and other liabilities. It is possible that the actual development of claims could exceed our estimates. Income (Loss) Per Common Share, page F-21 Comment Number 3: Please help us better understand the components of the line item described on the face of your statement of income as dividend requirements and stock dividend on preferred stock for the year ended December 31, 2006. Please provide us with a more detailed listing of the components and corresponding amounts than that provided on page F-22. Please also revise your footnote disclosures to better explain the components as well. Given that you disclose on page F-51 that you recorded a charge of $2,882,000 to accumulated deficit for the induced conversion of the Series 2 Preferred Stock, it is not clear how you arrived at the amount of $2,630,000. Refer to EITF Topic D-42. Please also tell us how you accounted for and reflected the holders waiving their rights to accrued, unpaid dividends in your financial statements. Confidential Treatment Requested by LSB Industries, Inc. 2 Company Response A: The $2,882,000 disclosed on page F-51 is the amount recorded as a charge to accumulated deficit. This amount is the excess of the fair value of the common stock issued to the holders pursuant to the exchange agreements over the fair value of the common stock to be issued to the holders under the original terms of the Series 2 Preferred in accordance with EITF Topic D-42 and SFAS 84 as shown in Exhibit A. The $2,882,000 effectively included the dividends in arrears at the time of the exchange agreements.The $2,630,000 is the total dividend requirements and stock dividend deducted from net income to determine net income applicable to common stock as shown below. The holders of the shares of Series 2 Preferred pursuant to the exchange agreements received consideration in excess of the dividends in arrears at the time of the exchange agreements as shown below. Because these dividends in arrears have been deducted from income (loss) applicable to common stock in previous years, only $705,000 was included in dividend requirements and stock dividend for 2006 associated with shares of Series 2 Preferred pursuant to the exchange agreements as shown below. A more detailed list of the components and corresponding amounts of the line item described on the face of the statement of income as dividend requirements and stock dividend on preferred stock for the year ended December 31, 2006 and related line items on page F-22 and supporting calculations on how we arrived at the amount of $2,630,000 are as follows: 2006 dividend requirements for cumulative preferred stock: ($000’s omitted) 20,000 shares of Series B 12% Cumulative, Convertible Preferred Stock ($12 per share) $ 240 A range of 499,102 to 500,702 shares outstanding of Series 2 $3.25 Convertible, Exchangeable Class C Preferred Stock which were not pursuant to any exchange agreements ($3.25 per share) 1,624 104,548 shares of Series 2 $3.25 Convertible, Exchangeable Class C Preferred Stock pursuant to exchange agreements (see calculation below) 705 1,000,000 shares of Series D 6% Cumulative, Convertible Class C Preferred Stock ($0.06 per share) 60 A range of 683 to 871 shares of Noncumulative Redeemable Preferred Stock ($1.24 per share) 1 Total dividend requirements and stock dividend $ 2,630 Calculation of dividend requirements and stock dividend on Series 2 Preferred pursuant to exchange agreements: 2006 dividend requirements prior to exchange agreements (104,548 shares x $0.8125 x 3 quarters) $ 255 Excess of stock dividend (see discussion and calculation in Exhibit A and discussion in proposed footnote in Exhibit B) over dividends in arrears at time of exchange agreements (2,882,203 less (104,548 x $23.2625)) 450 Total dividend requirements and stock dividend relating to exchange $ 705 Confidential Treatment Requested by LSB Industries, Inc. 3 B: See
